DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/510,136, last communication received on 10/25/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,401 B2 (hereinafter P401). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P401
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a first computing system collecting data for ingesting to a second computing system, the one or more programs including instructions for:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a tenant system collecting data for ingesting to a distributed-computing system, the one or more programs including instructions for:
generating a plurality of pipeline stages of a stream processing pipeline in accordance with a configuration file;
generating a plurality of pipeline stages of a stream processing pipeline in accordance with a configuration file;
collecting, at one or more pipeline stages of the stream processing pipeline, data items from one or more data sources;
collecting, at one or more pipeline stages of a first-type in the stream processing pipeline, data items from one or more data sources;
processing a first subset of the collected data items at a first pipeline stage of the stream processing pipeline and a second subset of the collected data items at a second pipeline stage, wherein the second pipeline stage and the first pipeline stage operate in parallel;
processing a first subset of the collected data items at a first pipeline stage of a second-type in the stream processing pipeline and a second subset of the collected data items at a second pipeline stage of the second-type, wherein the second pipeline stage and the first pipeline stage operate in parallel;
transmitting, at a third pipeline stage of the stream processing pipeline, the data items processed by the first pipeline stage to a first data service; and
transmitting, at a third pipeline stage of a third-type in the stream processing pipeline, the data items processed by the first pipeline stage to a first data service; and
transmitting, at a fourth pipeline stage, the data items processed by the second pipeline stage to a second data service.
transmitting, at a fourth pipeline stage of the third-type, the data items processed by the second pipeline stage to a second data service.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P401 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,812,332 B2 (hereinafter P332). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 23 of P332
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a first computing system collecting data for ingesting to a second computing system, the one or more programs including instructions for:
A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a data collector associated with a plurality of tenant systems collecting data for ingesting to a distributed-computing system, the one or more programs including instructions for:
generating a plurality of pipeline stages of a stream processing pipeline in accordance with a configuration file;
generating a plurality of pipeline stages of a stream processing pipeline in accordance with a configuration file, wherein the plurality of pipeline stages includes a first buffer stage and a second buffer stage, wherein the first and second buffer stages operate in parallel;
collecting, at one or more pipeline stages of the stream processing pipeline, data items from one or more data sources;
collecting, at one or more pipeline stages of a first-type in the stream processing pipeline, data items from a first tenant system and a second tenant system;
storing data items collected from the first tenant system in the first buffer stage;
storing data items collected from the second tenant system in the second buffer stage;
processing a first subset of the collected data items at a first pipeline stage of the stream processing pipeline and a second subset of the collected data items at a second pipeline stage, wherein the second pipeline stage and the first pipeline stage operate in parallel;
processing the stored data items at one or more pipeline stages of a second-type in the stream processing pipeline; and
transmitting, at a third pipeline stage of the stream processing pipeline, the data items processed by the first pipeline stage to a first data service; and
processing to transmit, at one or more pipeline stages of a third-type in the stream processing pipeline, the processed data items to a data service.
transmitting, at a fourth pipeline stage, the data items processed by the second pipeline stage to a second data service.
processing to transmit, at one or more pipeline stages of a third-type in the stream processing pipeline, the processed data items to a data service.


Claim 1 of the instant application is obviously disclosed by patent claim 23 in that claim 23 of the patent obviously contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-28 of P332 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 are allowable over prior art references on record.
Note: the ODP rejections need to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references on record do not disclose “processing a first subset of the collected data items at a first pipeline stage of the stream processing pipeline and a second subset of the collected data items at a second pipeline stage, wherein the second pipeline stage and the first pipeline stage operate in parallel; transmitting, at a third pipeline stage of the stream processing pipeline, the data items processed by the first pipeline stage to a first data service; and transmitting, at a fourth pipeline stage, the data items processed by the second pipeline stage to a second data service.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        6/3/2022